DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 is objected to because of the following informalities:  In regard to claim 18, lines 7 and 9, the “providing” before “positioned” should be deleted or “providing to be” should be set forth.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims that depend directly or indirectly from claims 1, 9 and 17 is/are also rejected due to said dependency.
In regard to claims 1, 5, 9, and 17, the claims recite “capable of penetrating a body tissue”. The phrase “capable of” is not a positive claim language, which renders 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 9, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bordelon et al. (USPGPUB 2016/0209396 – applicant cited). In regard to claims 1 and 17, Bordelon discloses a non-invasive system and a method for measuring glucose (Figs. 1-6 and associated descriptions) comprising: a first light source emitting a light capable of penetrating a body tissue (element 31, Figs. 1-2 and 6 and associated descriptions); a beam splitter/combiner to receive the light (element 39, Figs. 1-2 and 6 and associated descriptions); a first detector optically coupled to the beam splitter/combiner (element 35, Figs. 1-2 and 6 and associated descriptions); and a second detector optically coupled to the beam splitter/combiner (element 41 or 47, Figs. 1-2 and 6 and associated descriptions), wherein the first detector and the second detector are operated to measure glucose in the body tissue in response to the light (Figs. 3-4 and associated descriptions; [0014]; [0030-0031]; [0041]; [0054-0055]).

In regard to claims 3 and 19, Bordelon discloses at least one of the first detector and the second detector includes a polarizer (elements 37 or 43, Figs. 1-2 and 6 and associated descriptions).
In regard to claims 4 and 18, Bordelon discloses a first polarizer proximal to the first light source for receiving at least a portion of the light emitted from the first light source (element 33, Figs. 1-2 and 6 and associated descriptions) and for providing a first polarized light (the light passing through element 33, Figs. 1-2 and 6 and associated descriptions); and a second polarizer to receive at least a portion of the first polarized light following passage of the first polarized light through the body tissue (element 37 and/or 43, Figs. 1-2 and 6 and associated descriptions) and to provide a second polarized light (Figs. 1-2 and 6 and associated descriptions), wherein the first detector is positioned in a manner to detect at least a portion of the first polarized light via the beam splitter/combiner (elements 35, 37, and 39, Figs. 1-2 and 6 and associated descriptions); and wherein the second detector is positioned in a manner to detect at least a portion of the second polarized light via the beam splitter/combiner (elements 41, 43 and 45, Figs. 1-2 and associated descriptions), wherein at least one of the first detector and the second detector determines a relative intensity of at least one of the first polarized light and the second polarized light (elements 35, 37, 39, 41, 43, 45, and 47, Figs. 1-2 and 6 and associated descriptions).

In regard to claim 9, Bordelon discloses a non-invasive system for measuring glucose (Figs. 1-6 and associated descriptions) comprising: a first light source emitting a first light (element 31, Figs. 1-2 and 6 and associated descriptions); a polarizer configured to receive the first light and polarize the first light (element 33, Figs. 1-2 and 6 and associated descriptions), the polarizer emitting a second light capable of penetrating a body tissue (the light passing through element 33, Figs. 1-2 and 6 and associated descriptions), the second light comprising polarized first light (the light passing through element 33, Figs. 1-2 and 6 and associated descriptions); a first beam splitter/combiner to receive the second light following penetration into, through, and out of the body tissue (elements 39 or 45 , Figs. 1-2 and 6 and associated descriptions); a first detector optically coupled to the first beam splitter/combiner to receive the second light (elements 35 or 47, Figs. 1-2 and 6 and associated descriptions); a second polarizer optically coupled to the first beam splitter/combiner to receive the second light (element 37, Figs. 1-2 and 6 and associated descriptions) and emit a third light comprising a further polarized second light (the light passing through element 37, Figs. 1-2 and 6 and associated descriptions); and a second detector optically coupled to the second polarizer to receive the third light (element 35, Figs. 1-2 and 6 and associated descriptions); wherein the first detector and the second detector are operated to measure glucose in the body tissue by comparing an intensity of the second light and an intensity of the third light (Figs. 3-4 and associated descriptions; [0014]; [0030-0031]; [0041]; [0054-0055]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bordelon as applied to claims 1-4, 6, 9, and 17-20  above, and further in view of Block et al. (USPN 5,424,545). In regard to claim 5, Bordelon discloses a second light source emitting a second light capable of penetrating the body tissue (element 32, Fig. 6 and associated descriptions) but does not specifically disclose the first light source and the second light source both providing light to a second beam splitter/combiner, the second beam splitter/combiner combining light from both the first light source and the second light source for provision to the body tissue.
Block teaches a noninvasive glucose monitoring device (Fig. 4 and associated descriptions) comprises a first light source (element 15A, Fig. 4 and associated descriptions), a second light source (element 15B, Fig. 4 and associated descriptions), wherein the first light source and the second light source both providing light to a second beam splitter/combiner (element 13A, Fig. 4 and associated descriptions), the second beam splitter/combiner combining light from both the first light source and the second light source for provision to the body tissue (elements 13A and tissue 50, Fig. 4 and associated descriptions).

In regard to claim 7, Bordelon as modified by Block discloses the first light source comprises a source of collimated light and the second light source comprises a source of non-collimated light (element 31 can be laser and element 32 can be LED, Fig. 6 and associated descriptions; [0026] and [0061] of Bordelon).
In regard to claim 8, Bordelon as modified by Block discloses the first light source comprises a laser (element 31, Fig. 6 and associated descriptions; laser, [0026]).
In regard to claim 10, Bordelon as modified by Block discloses a second light source emitting a fourth light (element 32, Fig. 6 and associated descriptions of Bordelon); a second beam splitter/combiner to receive the second light and the fourth light and provide the second light and the fourth light to the body tissue for penetration into the body tissue (beam splitter, referring to claim 5 above; element 13A, Fig. 4 and associated descriptions of Block); wherein the first beam splitter/combiner further 
In regard to claim 11, Bordelon as modified by Block discloses the first detector optically coupled to the first beam splitter/combiner further receives the fourth light (element 35 or 47, Fig. 6 and associated descriptions of Bordelon).
In regard to claim 12, Bordelon as modified by Block discloses at least one of the second detector and the first detector performs a calibration in response to the fourth light (Figs. 3-5 and associated descriptions; [0030-0031]; [0051] of Bordelon)

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bordelon and Block as applied to claims 5, 7-8 and 10-12 above, and further in view of Soller et al. (USPN 6,006,119). In regard to claim 13, Bordelon as modified by Block discloses all the claimed limitations except the first light source and the second light source emit light simultaneously.
Soller teaches a noninvasive optical analyte monitoring device (Figs. 3-13 and associated descriptions) comprises a first light source and a second light source (elements 104 and 104’, Figs. 5 and 7 and associated descriptions), which emit light simultaneously to a tissue site and the detected optical signals can be processed accordingly (Figs. 3, 5 and 7 and associated descriptions; simultaneously, Col 14 lines 22-50).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the light sources’ driving configuration (Bordelon as modified by Block) with the driving configuration(s) as taught by Soller to 
	In regard to claim 14, Bordelon as modified by Block and Soller discloses the first light source and the second light source emit light simultaneously (referring to claim 13 above), the first light source emitting the first light having a first center frequency and the second light source emitting the fourth light having a second frequency, the first center frequency and the second center frequency being different frequencies (different modulation frequency for each light source, Col 14 lines 22-50 of Soller).
	In regard to claim 15, Bordelon as modified by Block and Soller discloses the first light source emits first light that is modulated by a first modulation (Fig. 6 and associated descriptions of Bordelon; Col 14 lines 22-50 of Soller) and wherein at least one of the first detector and the second detector detects the first modulation (Fig. 6 and associated descriptions of Bordelon; Col 14 lines 22-50 of Soller).
	In regard to claim 16, Bordelon as modified by Block and Soller discloses the first light source emits collimated light (element 31 can be laser and element 32 can be LED, Fig. 6 and associated descriptions; [0026] and [0061] of Bordelon).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-3, 17 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,743,355 in view of Bordelon. In regard to claims 1-3, 17 and 19-20, claim 1 of ‘355 recites an emitter, a first optical detector, a second optical detector, and a plurality of polarizers but does not specifically recite and beam splitter and associated optical couplings between them and the first detector and the second detector are operated to measure glucose in the body tissue in response to the light. Bordelon teaches a first light source emitting a light capable of penetrating a body tissue; a beam splitter/combiner to receive the light; a first detector optically coupled to the beam splitter/combiner; and a second detector optically coupled to the beam splitter/combiner, wherein the first detector and the second detector are operated to measure glucose in the body tissue in response to the light; the first detector and the second detector measure glucose in the body tissue by calculating a difference in amplitude of the light detected by the first detector and amplitude of the light detected by the second detector; at least one of the first detector and the second detector includes a polarizer (referring to the rejections of claims 1-3, 17 and 19-20 .      
Claims 1-3, 17 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10 and 14 of U.S. Patent No. 9,101,308 in view of Bordelon. In regard to claims 1-3, 17 and 19-20, claims 1, 10 and 14 of ‘308 recite a light source, a first optical detector, a second optical detector, and a first and a second polarizers but does not specifically recite and beam splitter and associated optical couplings between them and the first detector and the second detector are operated to measure glucose in the body tissue in response to the light. Bordelon teaches a first light source emitting a light capable of penetrating a body tissue; a beam splitter/combiner to receive the light; a first detector optically coupled to the beam splitter/combiner; and a second detector optically coupled to the beam splitter/combiner, wherein the first detector and the second detector are operated to measure glucose in the body tissue in response to the light; the first detector and the second detector measure glucose in the body tissue by calculating a difference in amplitude of the light detected by the first detector and amplitude of the light detected by the second detector; at least one of the first detector and the second detector includes a polarizer (referring .      
Claims 1-3, 17 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 19 of U.S. Patent No. 9,636,052 in view of Bordelon. In regard to claims 1-3, 17 and 19-20, claims 1 and 19 of ‘052 recite a light source, a first optical detector, a second optical detector, and a first and a second polarizers but does not specifically recite and beam splitter and associated optical couplings between them and the first detector and the second detector are operated to measure glucose in the body tissue in response to the light. Bordelon teaches a first light source emitting a light capable of penetrating a body tissue; a beam splitter/combiner to receive the light; a first detector optically coupled to the beam splitter/combiner; and a second detector optically coupled to the beam splitter/combiner, wherein the first detector and the second detector are operated to measure glucose in the body tissue in response to the light; the first detector and the second detector measure glucose in the body tissue by calculating a difference in amplitude of the light detected by the first detector and amplitude of the light detected by the second detector; .      
Claims 1-3, 17 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 19 of U.S. Patent No. 10,067,054 in view of Bordelon. In regard to claims 1-3, 17 and 19-20, claims 1 and 19 of ‘054 recite a light source, a first optical detector, a second optical detector, and a first and a second polarizers but does not specifically recite and beam splitter and associated optical couplings between them and the first detector and the second detector are operated to measure glucose in the body tissue in response to the light. Bordelon teaches a first light source emitting a light capable of penetrating a body tissue; a beam splitter/combiner to receive the light; a first detector optically coupled to the beam splitter/combiner; and a second detector optically coupled to the beam splitter/combiner, wherein the first detector and the second detector are operated to measure glucose in the body tissue in response to the light; the first detector and the second detector measure glucose in the body tissue by calculating a difference in amplitude of the light .      
Claims 1-3, 17 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 17 of U.S. Patent No. 10,481,085 in view of Bordelon. In regard to claims 1-3, 17 and 19-20, claims 1 and 17 of ‘085 recite a light source, a first optical detector, a second optical detector, and a first and a second polarizers but does not specifically recite and beam splitter and associated optical couplings between them and the first detector and the second detector are operated to measure glucose in the body tissue in response to the light. Bordelon teaches a first light source emitting a light capable of penetrating a body tissue; a beam splitter/combiner to receive the light; a first detector optically coupled to the beam splitter/combiner; and a second detector optically coupled to the beam splitter/combiner, wherein the first detector and the second detector are operated to measure glucose in the body tissue in response to the light; the first detector and the second detector .      
Claims 1-3, 17 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6 and 8 of U.S. Patent No. 11,092,543 in view of Bordelon. In regard to claims 1-3, 17 and 19-20, claims 1, 6 and 8 of ‘543 recite a light source, a first optical detector, a second optical detector, and a polarizer but does not specifically recite and beam splitter and associated optical couplings between them and the first detector and the second detector are operated to measure glucose in the body tissue in response to the light. Bordelon teaches a first light source emitting a light capable of penetrating a body tissue; a beam splitter/combiner to receive the light; a first detector optically coupled to the beam splitter/combiner; and a second detector optically coupled to the beam splitter/combiner, wherein the first detector and the second detector are operated to measure glucose in the body tissue in response to .      

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507. The examiner can normally be reached M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHU CHUAN LIU/Primary Examiner, Art Unit 3791